Case 2:19-cv-13642-SFC-DRG ECF No. 1-10, PagelD.43 Filed 12/11/19 Page 1 of 3

EXHIBIT |
Case 2:19-cv-13642-SFC-DRG ECF No. 1-10, PagelD.44 Filed 12/11/19 Page 2 of 3

 

CJ

From: Mazen Shweika <misha62@live.com>

Sent: Thursday, November 28, 2019 4:52 PM

To: CJ

Subject: Fw: Your |-130 Application (Intranet Quorum IMA004328 14)
Attachments: Mazen Shweika response 7.16.19.pdf; |QFormatFile.txt

 

From: Office of Senator Stabenow (imailagent) <services@stabenow.senate.gov>
Sent: Tuesday, July 16, 2019 3:08 PM

To: misha62@live.com <misha62 @live.com>

Subject: Your |-130 Application (Intranet Quorum IMA00432814)

 

 

 

 

Dear Mazen,

Iam writing to follow up on your inquiry about your J-130 application.

I am enclosing information that addresses this issue.

[hope this information is helpful. Please do not hesitate to contact Ana Wolken at my Mid-Michigan
Office at 517-203-1760 if you have additional questions or concerns.

Sincerely,

qo

 

 

 

 

Debbie Stabenow

United States Senator

U.S. Senator Debbie Stabenow
The United States Senate ‘Washington, DC 20510
stabenow.senate.gov

 

 

 

 

 

 

 

 
Case 2:19-cv-13642-SFC-DRG ECF No. 1-10, PagelD.45 Filed 12/11/19 Page 3 of 3

Ana,

Thank you for your July 10, 2019, inquiry on behalf of your constituent, Mazen Shweika,
regarding the Petition for Alien Relative (Form I-130) he filed with U.S. Citizenship and
Immigration Services (USCIS). Thank you for providing a signed privacy release.

Your constituent's case is pending security checks. We are unable to determine at this time when
the review process for your constituent's Form I-130 will be completed. We are striving to
resolve these issues as soon as possible. We understand that your constituent may be frustrated
by the progress of his case. However, USCIS must balance individual inconvenience against
broader issues of public safety and national security. Unfortunately, we are unable to speculate
as to how long it might take for this process to be completed. As such you may wish to check
back with our office periodically for the latest case status update.

We hope this information is helpful. If we may be of further assistance, please let us know.
Regards,

Congressional Liaison

Vermont Service Center

U.S. Citizenship and Immigration Services
Department of Homeland Security

-18-
